Case 1:20-cr-00073-TFM-MU Document 50 Filed 01/15/21 Page 1 of 3               PageID #: 111




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


       UNITED STATES OF AMERICA                   :

       VS.                                        : CRIMINAL NO. 20-00073-TFM-MU

       TIA DEYON PUGH                             :


                           PRETRIAL CONFERENCE ORDER

               A pretrial conference was held in this action on January 12, 2021,
       pursuant to Fed.R.Cr.P. 17.1, S.D. Ala. CrLR 17.1 (August 1, 2015) and the
       Court's internal operating policy relating to criminal cases. Those
       participating in the conference were:

              Christopher Bodnar
             ASSISTANT UNITED STATES ATTORNEY

              Gordon Armstrong
              Thomas Wood
             COUNSEL FOR DEFENDANT

               After discussing the status of this criminal action with the conference
       participants, the Court determines that this case is ready for trial.
       Accordingly, it is ORDERED that this case be scheduled for trial during the
       February 2021 criminal term, with jury selection commencing on February
       22, 2021. The parties estimate the trial to consume one day for the
       Government and a half day for the defendant; total trial time is estimated to
       consume one and a half days, exclusive of time required for jury selection.

              As part of the pretrial conference, the parties were heard on all issues
       pending before the Magistrate Judge. They were encouraged to also identify
       any and all pretrial problems and/or issues amenable to pretrial resolution,
       the resolution of which would promote the just, speedy and efficient
       determination of all charges against the defendant. The actions taken by the
       Court, as well as the problems and/or issues identified during the conference
Case 1:20-cr-00073-TFM-MU Document 50 Filed 01/15/21 Page 2 of 3              PageID #: 112




       are memorialized as follows:

              1.     There are no pending motions.

             2.     The parties were able to informally resolve all pretrial matters
       pending before the Magistrate Judge, except for: None.

             3.     The parties have or will attempt to stipulate to the following
       information:

                     a.     Federal nexus
                     b.     Authenticity of Videos

              4.    The parties have identified the following issue(s) that may be
       disputed should a sentencing hearing become necessary: None.

              5.     Counsel identified their conflicts during the February 2021
       criminal term as follows:

              AUSA:         None.

              DEFENSE: Mr. Armstrong will be attending a CJA National
                       Conference on February 25, 2021; has trials in State
                       Court on February 5, 2021 and February 10, 2021.

              6.      Juror questionnaires will be filed in CM/ECF and available for
       the parties’ review on the Thursday before jury selection, after 2:00 p.m.,
       Counsel's failure to review these questionnaires shall be deemed a
       waiver of the opportunity to ask the same questions during voir dire.

            7.    Any proposed voir dire questions are to be filed by the
       Thursday before jury selection.

              8.     If the parties to this action wish to proceed with jury selection
       before a United States Magistrate Judge, a consent shall be filed no later than
       the Thursday before jury selection.




                                             2
Case 1:20-cr-00073-TFM-MU Document 50 Filed 01/15/21 Page 3 of 3   PageID #: 113




             DONE and ORDERED this 15th day of January, 2021.


                               s/P. BRADLEY MURRAY
                               UNITED STATES MAGISTRATE JUDGE




                                       3
